Walker, Judge:
These appeals to reappraisement, 45 in numbei, listed in schedule A, attached to and made a part hereof, involve the dutiable -value of Mexican harvest hats exported from Mexico to the United States during the period from May 1936, to August 1939. In each case the importer made advances on entry, following the procedure set forth in section 503 (b) of the Tariff Act of 1930, because of advances made by the appraiser in a similar case then pending on appeal to reappraisement. The test case was. subsequently finally decided, the decision being reported in International Harvest Hat Co. v. United States, 5 Cust. Ct. 592, Reap. Dec. 5045.
When the cases at bar were called for trial, counsel for the plaintiffs established by appropriate testimony that the hats here in issue were the same as those involved in International Harvest Hat Co. v. United States, supra (hereinafter referred to as the International case), and that the market conditions and method of purchase of such hats were the same during the time covered by the dates of, exportation of *682■the merchandise involved in the instant appeals as they were at the time of exportation of the merchandise involved in the International ■case. Motion was thereupon made by counsel for the plaintiffs to incorporate the record in the International case as part of the record herein, and the motion was granted over the objection of counsel for the defendant. .
The record shows that there was no objection on the part of Government counsel to the incorporation of the record for the purpose of showing the method of sale in Mexico, the objection being directed to the admission of the record for the purpose of establishing values. It may be pointed out, in passing, that the values found in the test •case would only control for the period of time covered by that case.
Plaintiffs offered in evidence in the case at bar two affidavits, together with accompanying papers, one made by Jose A. Castillo, who therein states that hi's business for the past 8 years had been that of a commissionaire engaged in buying Mexican hats for export on a commission and exporting the same to the United States, and the other made by Juan Sainz de Rozas, a member of the firm of Suers, de Guillermo S. Trapaga, dealers in Mexican hats in Tehuacan, Mexico, who stated that his business for the past 10 years had been the purchase and sale of Mexican hats at wholesale in Tehuacan, both for domestic consumption and4 for exportation to the United States. Both of these affidavits were sworn to before the American Vice Consul at Mexico, D. F., Mexico, and, in general, both are couched in identical language.
Upon the offer of the affidavits Government counsel made objection to their competency, materiality, and relevancy, and reserved the right to file further objections at the time of filing its brief in this case. No further objections were made. It appears from the official papers that Castillo was the exporter of record in 35 of.the appeals .herein, and that the Trapaga firm was the exporter of record in 4 others. The affidavits purport to relate to the shipments in question, and were made by men apparently competent to relate the details therein recited, and on their face tend to establish 'values other than the appraised values for the merchandise in issue. The objections made at the trial were therefore overruléd, and the affidavits were admitted in evidence, being marked exhibits 1 and 2, respectively.
The method of doing business in Mexico with regard to hats such as those in issue is set forth in these affidavits as follows:
* * * there are persons known as collectors who travel through the mountains and interior with a train of donkeys, who gather hats either direct from the weavers or from retail stores located in the interior who take such hats in trade. These collectors thereafter bring the said hats to Tehuacan, which is the principal market in Mexico for such hats, where the collectors sell them for the best price they can get.
*683It appears that at Tehuacan there are a number of dealers, a Government-sponsored co-operative, and certain persons who act as buying agents or commissionaires for concerns such as the plaintiffs, all of whom purchase hats from the collectors. In the incorporated case it appeared that the appraised values were based, not upon the prices which the collectors' received from the aforementioned' dealers, cooperative, or buying agents, but upon the price which the dealers charged their customers in reselling the hats. It also appeared that the dealers perform certain services in connection with the hats, such as sorting and grading; that in purchasing hats from the dealers the purchaser bought only the kinds, qualities, and sizes of hats he desired, and that in certain cases sales were made by the dealers on credit, the accounts being carried open on the hooks of the dealer for periods up to 9 months. As to the sales by the collectors, it appears that all of the hats on the donkey's back, or in the entire donkey train, were generally sold at one time, and that when the purchaser was a buying agent he shipped the entire collection regardless of kind, quality, or size,- save that he threw away holey or worthless hats and packed the remainder according to size in bales.
In the International case it was 'finally held that inasmuch as the dealer’s price represented the price for merchandise of a higher quality and grade than the merchandise involved, and moreover in many cases involved credit transactions, it did not represent the value of hats such as or similar to the hats in question. It was further held that export value, as that value is defined in section 402 (d) of the Tariff Act of 1-930, was the proper basis of value for the hats in question, and the court apparently found that such export values for the hats involved were the prices shown in certain quotations attached to affidavits of Mr. Castillo, which he stated represented
the prevailing-wholhsate market'prices for Mexican hats'for export in the usual wholesale quantities as of the date stated on this quotation.
The quotations were addressed to the International Harvest Hat Co., the plaintiff in the incorporated case, and, it appeared, represented the prices at which hats of the different types were sold by collectors during the preceding week.
The affidavits, exhibits 1 and 2, in the case at bar are more elaborate than those offered in the International case, and each contains the following paragraph:
On each day. of the year a number of different collectors will consúmate sales, and since' all buyers and collectors do not have the same skill at bargaining there is bound to be a slight variation during the course of the day, and from day to day in the selling price of each kind of hat. However, the collectors usually keep themselves informed as to the prevailing prices for each kind of hat so that it is possible to know the general price of the hats and the trend of the market. I always keep myself informed as to the market conditions and send weekly *684quotations to the Mexican American [or International Hat Co.] advising them of the prices at which the different types of hats are being sold at the time, so that they will be informed of the general prices and trend of the market. The prices stated in my weekly quotations to the Mexican American Hat Co. [or International Hat Co.] are the then prevailing prices in the free open wholesale market, in Tehuaean for home consumption or for consumption’abroad.
The-names in brackets are the only variation in the language used in each affidavit.
Attached to and made a part of each affidavit are what are stated to be either the original quotations referred to, or the office copies where the originals have been lost, or extracts made from the quotations’ letters. I have carefully examined the affidavits and the exhibits attached thereto and, following the decision in the incorporated case, conclude that they are sufficient upon which to base findings of value different from the appraised values. It should be explained that in reaching the values set forth in schedule B, attached to and made a part of this decision, wherever the invoice description of the merchandise was not as complete as the descriptions given in the exhibits, the higher grade or the higher price, as the case may be, was taken to represent the merchandise covered by the invoice.
On the entire record before me I find as facts:
1. That the merchandise in issue consists of straw or palm leaf hats exported from Mexico to the United States during the period from May 1936, to August 1939.
2. That the principal market for such or-similar hats in Mexico at the time of exportation was Tehuaean.
3. That the quantities shown on the invoices are well within the quantities shown by the record to be usual wholesale quantities.
4. That the merchandise was freely offered for sale for home consumption or for exportation to all purchasers in usual wholesale quantities and in the ordinary course of trade by the collectors of such hats in Tehuaean.
5. That the prices at which such merchandise was freely offered for sale as detailed in finding 4, above, were the prices set forth in schedule B, attached to and made a part of this decision.
I conclude as matters of law:
1. That in each case foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, was the proper basis of value of the merchandise.
2. That the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, of the- merchandise in question was not higher than the foreign value.
3. That such foreign value for the merchandise was as set forth in schedule B.
Judgment will be rendered accordingly.

*685
Schedule A


St. Louis, Mo.


Reap No. Coll. No. Entry No. Importer

114564-A 6. 1995 Mexican-American Hat Co. by Koeller-Struss Co., Agts.
114565-A 8 2050
117388-A 12 178
117389-A 13 552
117391-A 15 365
117393-A 17 1113
118300-A 22 1410
118925-A 25 1546
118926-A 28 1657
119446-A 29 1816
114566-A 2 480 International Harvest Hat Co.
119783-A 32 1938 Mexican-American Hat Co. by Koeller-Stru Co.
114567-A 3 23 International Harvest Hat Co.
114568-A 4 75
114569-A 5 1938
116922-A 9 576
116923-A 10 452
116924^-A 11 . 902
117808-A ■18 1094
118105-A 19 1279
118725-A 23 1481
118726-A 24 1452
118924-A 27 1654
119447 — A 30 1733
127804-A 46 1404
119780-A 31 1848
119781-A 33 1997
119782-A 34 2026
120774-A 35 2156
121924-A 36 1044
121925-A 37 1062
122311 — A 38 1158 International Harvest Hat Co. Monroe Foreign Forwarding Co.
125721-A 40 1224 International Harvest Hat Co.
125722-A 41 1389
125723-A 39 1049
125724-A 42 1690
125725-A 43 1531
125726-A 44 1827
125727-A 45 1875
128290-A 47 2018
127803-A 54 100 Mexican-American Hat Co. by Koeller-Struss Co.
128288-A 55 2109
128289-A 56 1964
132347-A 61 29 Mexican American Hat Co.
133689-A 62 337

Schedule B


Reap. No. Invoice description Mexican $ per gross

114564r-A/6 Santa Gertrudes First 18. 00
Tlapeno First 14. 75
*686Mexican $ Reap, No. Invoice description per gross
114565-A/8 Tonaltecos First Grade 14. 25
Tlaxiaeo First Grade 15. 50
Anisero AA Green • 8.50
117388-A/12- Anisero Grande 12.00
117389-A/13 Anisero AA 9. 00
Anisero Grande 10.50
117391-A/15 Anisero Grande 12. 00
Anisero AA second 9. 00
117393-A/17 Anisero Grande 12. 00
Ixcatecos 11.00
Charrito P. 10. 50
118300-A/22 Santa Gertrudes First 18. 00
Anisero G. ■ 12.75
Tonaltecos 13.50-
Ixcatecos 11.00'
118925-A/25 Nativitas Tlapando Mosqueado 29. 00'
118926-A/28 Tlapenos First 14. 75-
Anisero Grande 12. 75-
Ixcatecos . 11.25-
Ixcatecos plain 11. 25'
Nativitas Mosqueado Tlapando 29. 00'
119446-A/29 Anisero Grande 12. 90-
Charrito Fancy 11. 00
Nativitas Mosqueado 29. 00’
119783-A/32 Anisero Grande 13. 00
Nativitas Tlapando Mosqueado 29. 00
114566-A/2 Charrito Pinto 11.50'
Huapanapa Blanco . ’33.00
Tlaxiaeo Binding 15. 00'
Tlapeno Second • • 13. 50
114567-A/3 Huapanapan Segunda 30. 00
Carcelona Chico 13. 00
Tlapeno Alcazauca 14. 75
114568-A/4 Anisero Standard 11. 10
Anisero Charrito 8. 00
Tlapeno First ( 14. 75
Anisero AA Green 9. 00
Charrito Pinto ' 11.50
114569-A/5 Anisero Común 10. 50
Anisero Charrito ' 7.25
Anisero AA Verde Green 8. 50
Anisero AA Standard 2nd 7. 50
Anisero Grande 12. 00
Anisero Standard ‘ 10.50
116922-A/9 Sta. Gertrudis 17.00
Anisero 10. 50
Anisero Charrito 8. 00
Anisero Verde 9. 00
Tlapeno Standard 15.00
Tlapeno Grande' 15.00
Tlaxiaeo Grande 15. 00
Ixcateco B. 12. 50
Charrito Pinto B. 11. 00

*687
Reap. No. Invoice description Mexican $ per gross

116922-A/9 Huapanapa Boo. 33.00
Catrin Blanco 15. 00
Boleado Blanco 32. 00
116923-A/10 Anisero Grande 10. 50
Tlapeno First 14. 25
Anisero Standard 9. 50
116924-A/ll Tlaxiaco First 14. 00
Anisero AA 9. 00
Carceleno White 11. 00
Anisero G. 10. 50
117808-A/18 Tlapeno First Alcozauca 14. 75-
Anisero G. 11. 50
Anisero AA 9. 50
118105-A/19 Anisero Grande 12. 75
Anisero A A Verde 9. 50
Carceleno Blanco 11. 50
Huapanapan Mosqueado 33. 00
Charrito Anisero 10. 2h
Charrito copa baja 9. 50
Catrin Mixteco 17. 00
Ixcateco First 11. 00
118725-A/23 Tlaxiaco Binding 15. 00
Copa Baja Carrito 9. 75
Anisero Charrito 10. 75
118726-A/24 Anisero Charrito 10. 50
Anisero AA 10. 00
Catrin Mixteco 16. 50
Anisero Grande 12. 75
Tlapeno Alcozauca First 14. 75
118924-A/27 Anisero Grande 12. 75
Anisero AA 10. 00
Catrin Mixteco 18. 00
Huapanapan Blanco 34. 00
Tlapeno Alcozauca 14. 75
Tlaxiaco Binding 15. 50
Ixcateco First 11. 25
119447-Á/30 Anisero Grande 12. 50
127804-A/46 Anisero Charrito 9. 00
Tlapeno Alcozauca 15. 00
Anisero AA 10. 50
Anisero G 13. 00
119780-A/31 Anisero G. 12. 90
Anisero AA 10. 00
Huapanapan 34. 00
Catrin Mixteco 18. 00
Tlapeno Alcozauca 14. 75
119781-A/33 Tlapeno Alcozauca 14. 75
'Charrito Copa Baja 10.00
Cacalo Extra 55. 00
Anisero Charrito • ■ 10. 50
Anisero AA 10. 00
Anisero G. 13. 00

*688
Reap. No. Invoice description Mexican $ per gross

119782-A/34 Anisero Grande 14. 00
Anisero Charrito 11. 10
Charrito Copa Baja 10. 00
Tlapeno Alcozauca 15. 00
Pachón Media Palma 16. 50
Tonalteco First 16. 50
Careeleno Blanco 12. 50
Cacalo First 55. 00
120774-A/35 Anisero Grande 14. 00
Anisero AA 11. 00
121924- A/36 Anisero Charrito 10. 50
Tlapeno Alcozauca ’ 15. 50
Cacalo Extra 60. 00
Careeleno Chico 12. 50
Tonalteco First 17. 00
Anisero G. 13. 00
Anisero AA 10. 00
121925-A/37 Tlapeno Second 14. 50
Tonalteco First 17. 00
Anisero Charrito 12. 50
Charrito Copa Baja 10. 00
Careeleno Plain 12. 50
Anisero G. 12. 50
Charro Fancy 27. 00
Cacalo Extra 58. 00
Anisero Verde 10. 25
122311- A/38 Tlaxiaco First 13. 50
Ixcateco First 12. 00
Anisero Charrito 10. 25
Tlaxiaco Second 11. 50
Ixcateco Second 11. 50
Charrito Copa Baja 9. 25
Tlaxiaco Binding 15. 00
Cacalo First Ex. 60. 00
Carcelona White 12. 00
Tlaxiaco v. Labrado 15. 00
Anisero G. 12. 75
Tonalteco First 16. 00
125721-A/40 Tlapeno Alcozauca ' 14.75
Ixcatecos, First 11. 50
Ixcatecos, Second 11. 00
Cha. Copa Baja 9. 00
Catrín Mixteco 16. 00
Huapanapan First 34. 00
Patlicha White 16. 00
Anisero AA 11. 00
Anisero G 13. 00
Tlaxiaco First 13. 00
Tlaxiaco Second 11. 00
12.5722-A/41 Anisero Charrito 9. 25
Charrito Fancy 10. 75
Tlaxiaco Binding 16. 00
Tlapeno Alcozauca 14. 75

*689
Reap. No. Invoke description Mexican f per gross

125722-A/41 Anisero G. 13. 00
Patlicha Blanco 16. 00
Anisero AA 11. 00
125723-A/39 Tonalteco First 17. 00
Charrito Copa Baja 9. 30
Tlapeno Alcozauca 14. 75
Anisero G. 12. 75
125724-A/42 Anisero G. 12. 50
Anisero AA 10. 00
Charrito Fancy 10. 75
Anisero Charrito 9. 00
Carceleno Blanco 12.00
125725-A/43 Tlapeno First 14. 75
Anisero G. 12. 00
Patlicha White 16. 00
Charrito Copa Baja . 800
Charrito Fancy 10. 75
Anisero AA 10. 00
Anisero Charrito 9. 00
125726-A/44 Carceleno White 12. 00
Patlicha Plain 18. 00
Huapanapan White 33. 00
Huapanapan Mosqueado 33. 00
125727-A/45 Anisero Charrito 9.00
Patlicha White 18. 00
Tlaxiaco Verde Green 14. 00
Huapanapan White 33. 00
Carceleno White 12. 00
Tlapeno Alcozauca 15. 00
Anisero G. 13. 00
128290-A/47 Anisero ■ 13.00
Carceleno White 13. 00
Patlicha' White 18.00
Huapanapan Mosqueado 33. 00
Chipeteco Chico 12. 50
127803-A/54 Ch. Blanco 10. 50
128288 — A/55 Anisero 12. 50
Alcozauca 15. 00
128289-A/56 Anisero 12. 00
132347-A/61 Anisero 12. 00
Tlap. Ale. 20. 00
Anisero Chi 8. 50
Ch. Blanco 10. 00
Copon Corriente 14. 50
Ixcateco 12. 25
133689-A/62 Anisero 12. 00
Charrito Blanco 10. 00
Ixcateco 12. 25
Charrito Avisero 8. 00
Copon erte. bleo. 14. 50
Santa Gertrudis 18. 00
ALL PLUS PACKING